Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on May 23, 2022 for patent application 16/572,589 filed on September 16, 2019.


Claims 1 and 3-14 are pending.


Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “wherein wherein” on line 20.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (Pub. No.: US 2017/0251275).
Regarding claim 1, Fujii discloses an information processing system, comprising: a video data memory that stores, for a specific video, a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 6; paras. [0039] and [0040]. In figure 6, in the bit rate row of 1.0 Mbps, segment 1 has an image quality of 0.82, while segment 2 has an image quality of 0.79. As image quality and resolution are correlated, this can be seen as  “a plurality of pieces of video data having different resolutions for a same one bit rate,” as claimed. Alternatively, para. [0099] states “[i]n the exemplary embodiment, as the bit rate increases, the resolution of the video increases, and the frame rate increases as well. However, the present invention is not limited to this exemplary embodiment. For example, although the bit rate increases, only the frame rate may increase with no change in the resolution, or only the resolution may increase with no change in the frame rate (emphasis added).” Thus, this can be seen as “a plurality of pieces of video data having different bit rates for at least a same one resolution,” as claimed.); a condition determining unit that determines a resolution and a bit rate, in response to a change in contents of the video, a minimum bit rate, a resolution, or a frame rate, the resolution and the bit rate as determined secures a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 106, paras. [0057]-[0070]; Figs. 9 and 10, paras. [0072]-[0082]); and a transmitting unit that transmits, to a playback apparatus that plays back the video, video data having a combination of one bit rate, one resolution, and one frame rate from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]), wherein the condition determining unit further has a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”), the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed (Fig. 8, paras. [0065]-[0070]; para. [0099]).
Regarding claim 3, Fujii discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit transmits video data having a high resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0065] and Fig. 9, element S16, para. [0074]).
Regarding claim 4, Fujii discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit transmits video data having a low resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0062] and Fig. 9, element S16, para. [0074]).
Regarding claim 5, Fujii discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit selects the one bit rate based on a data amount of data temporarily stored for a part of the video data to be played back (Fujii, Fig. 10, element S26, paras. [0077] and [0078]).
Regarding claim 6, Fujii discloses the information processing system according to Claim 5, and further discloses wherein the condition determining unit reduces the one bit rate when a playback time of the video data that is based on the data amount of the temporarily stored data is shorter than a reference amount (Fujii, paras. [0054]-[0066]).
Regarding claim 7, Fujii the information processing system according to Claim 5, and further discloses wherein, when a playback time of the video data that is based on the data amount of the temporarily stored data is longer than a reference amount, the condition determining unit determines the one bit rate in a combination of a bit rate and a resolution that maximizes an image quality based on image quality information from among bit rates that do not exceed the communication speed (Fujii, Fig. 10, paras. [0076]-[0082]).
Regarding claim 11, Fujii discloses a terminal apparatus, comprising: a condition determining unit that determines a resolution and a bit rate, in response to a change in contents of a specific video, a minimum bit rate, a resolution, or a frame rate the resolution and the bit rate as determined secure a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); a transmission requesting unit that requests, from a server apparatus that transmits video data to be streamed, transmission of video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 107, para. [0046]); an acquiring unit that acquires the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and a playback unit that plays back the video based on the acquired video data (Fig. 5, element 110, para. [0050]), wherein the condition determining unit further has a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”), the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed (Fig. 8, paras. [0065]-[0070]; para. [0099]).
Regarding claim 12, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as an information processing apparatus to execute a process comprising: storing, for a specific video, a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); determining a resolution and a bit rate, in response to a change in contents of the video, a minimum bit rate, a resolution, or a frame rate, the resolution and the bit rate as determined secures a predetermined image quality or higher from among a plurality of combinations of a resolution, a frame rate, and a bit rate that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]); transmitting, to a playback apparatus that plays back the video, video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]); and implementing a plurality of modes. and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”), the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed (Fig. 8, paras. [0065]-[0070]; para. [0099]).
Regarding claim 13, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as a terminal apparatus to execute a process comprising: determining a resolution and a bit rate, for a server apparatus that transmits video data to be streamed, in response to a change in contents of a specific video, a minimum bit rate, a resolution, or a frame rate the resolution and the bit rate as determined secure a predetermined image quality or higher from among a plurality of combinations of a video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); requesting, from a server apparatus that transmits video data to be streamed, transmission of video data having a combination of one bit rate, one resolution, and one frame rate from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 107, para. [0046]); acquiring the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and playing back the video based on the acquired video data (Fig. 5, element 110, para. [0050]), wherein terminal apparatus further implement a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”), the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed (Fig. 8, paras. [0065]-[0070]; para. [0099]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Shao et al. (Pub. No.: US 2018/0234978).
Regarding claim 1, Fujii discloses an information processing system, comprising: a video data memory that stores, for a specific video, a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 6; paras. [0039] and [0040]. In figure 6, in the bit rate row of 1.0 Mbps, segment 1 has an image quality of 0.82, while segment 2 has an image quality of 0.79. As image quality and resolution are correlated, this can be seen as  “a plurality of pieces of video data having different resolutions for a same one bit rate,” as claimed. Alternatively, para. [0099] states “[i]n the exemplary embodiment, as the bit rate increases, the resolution of the video increases, and the frame rate increases as well. However, the present invention is not limited to this exemplary embodiment. For example, although the bit rate increases, only the frame rate may increase with no change in the resolution, or only the resolution may increase with no change in the frame rate (emphasis added).” Thus, this can be seen as “a plurality of pieces of video data having different bit rates for at least a same one resolution,” as claimed.); a condition determining unit that determines a resolution and a bit rate, in response to a change in contents of the video or video metrics, the resolution and the bit rate as determined secures a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 106, paras. [0057]-[0070]; Figs. 9 and 10, paras. [0072]-[0082]); and a transmitting unit that transmits, to a playback apparatus that plays back the video, video data having a combination of one bit rate, one resolution, and one frame rate from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]), wherein the condition determining unit further has a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”). 
It could be argued that Fujii does not explicitly disclose the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed. However, in analogous art, Shao discloses that “the adjustment of video encoder bit rate may be performed in a step by step fashion that allows video resolution to be maintained over different bit rates, and allows video resolution to be adjusted when congestion conditions indicate to accommodate an appropriate video encoder bit rate that avoids pauses, glitches, and other unwanted features (para. [0078]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the condition determining unit for a plurality of pieces of video data to switch among higher different bit rates for the same one resolution so as to maximize the image quality without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for well-known parameters that affect the quality of video content to be adjusted to obtain a desired output.
Regarding claim 3, the combination of Fujii and Shao discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit transmits video data having a high resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0065] and Fig. 9, element S16, para. [0074]).
Regarding claim 4, the combination of Fujii and Shao discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit transmits video data having a low resolution from among pieces of video data having a plurality of combinations of a bit rate and a resolution that does not exceed a display size of the video on a display screen (Fujii, para. [0062] and Fig. 9, element S16, para. [0074]).
Regarding claim 5, the combination of Fujii and Shao discloses the information processing system according to Claim 1, and further discloses wherein the transmitting unit selects the one bit rate based on a data amount of data temporarily stored for a part of the video data to be played back (Fujii, Fig. 10, element S26, paras. [0077] and [0078]).
Regarding claim 6, the combination of Fujii and Shao discloses the information processing system according to Claim 5, and further discloses wherein the condition determining unit reduces the one bit rate when a playback time of the video data that is based on the data amount of the temporarily stored data is shorter than a reference amount (Fujii, paras. [0054]-[0066]).
Regarding claim 7, the combination of Fujii and Shao discloses the information processing system according to Claim 5, and further discloses wherein, when a playback time of the video data that is based on the data amount of the temporarily stored data is longer than a reference amount, the condition determining unit determines the one bit rate in a combination of a bit rate and a resolution that maximizes an image quality based on image quality information from among bit rates that do not exceed the communication speed (Fujii, Fig. 10, paras. [0076]-[0082]).
Regarding claim 11, Fujii discloses a terminal apparatus, comprising: a condition determining unit that determines a resolution and a bit rate, in response to a change in contents of a specific video, a minimum bit rate, a resolution, or a frame rate the resolution and the bit rate as determined secure a predetermined image quality or higher from among a plurality of combinations of video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); a transmission requesting unit that requests, from a server apparatus that transmits video data to be streamed, transmission of video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 107, para. [0046]); an acquiring unit that acquires the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and a playback unit that plays back the video based on the acquired video data (Fig. 5, element 110, para. [0050]), wherein the condition determining unit further has a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”).
It could be argued that Fujii does not explicitly disclose the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed. However, in analogous art, Shao discloses that “the adjustment of video encoder bit rate may be performed in a step by step fashion that allows video resolution to be maintained over different bit rates, and allows video resolution to be adjusted when congestion conditions indicate to accommodate an appropriate video encoder bit rate that avoids pauses, glitches, and other unwanted features (para. [0078]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the condition determining unit for a plurality of pieces of video data to switch among higher different bit rates for the same one resolution so as to maximize the image quality without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for well-known parameters that affect the quality of video content to be adjusted to obtain a desired output.
Regarding claim 12, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as an information processing apparatus to execute a process comprising: storing, for a specific video, a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); determining a resolution and a bit rate, in response to a change in contents of the video, a minimum bit rate, a resolution, or a frame rate, the resolution and the bit rate as determined secures a predetermined image quality or higher from among a plurality of combinations of a resolution, a frame rate, and a bit rate that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]); transmitting, to a playback apparatus that plays back the video, video data having a combination of video metrics from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 208, paras. [0048] and [0049]); and implementing a plurality of modes. and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”).
It could be argued that Fujii does not explicitly disclose the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed. However, in analogous art, Shao discloses that “the adjustment of video encoder bit rate may be performed in a step by step fashion that allows video resolution to be maintained over different bit rates, and allows video resolution to be adjusted when congestion conditions indicate to accommodate an appropriate video encoder bit rate that avoids pauses, glitches, and other unwanted features (para. [0078]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the condition determining unit for a plurality of pieces of video data to switch among higher different bit rates for the same one resolution so as to maximize the image quality without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for well-known parameters that affect the quality of video content to be adjusted to obtain a desired output.
Regarding claim 13, Fujii discloses a non-transitory computer readable medium storing a program causing a computer that functions as a terminal apparatus to execute a process comprising: determining a resolution and a bit rate, for a server apparatus that transmits video data to be streamed, in response to a change in contents of a specific video, a minimum bit rate, a resolution, or a frame rate the resolution and the bit rate as determined secure a predetermined image quality or higher from among a plurality of combinations of a video metrics that does not exceed a communication speed (Fig. 5, element 104, paras. [0055]-[0057]; Figs. 9 and 10, paras. [0072]-[0082]) in a plurality of pieces of video data having different resolutions for a same one bit rate, a plurality of pieces of video data having different bit rates for a same one resolution, or a plurality of pieces of video data having a plurality of frame rates associated with a same combination of one bit rate and one resolution (Fig. 2, elements A1, A2 and A3, paras. [0023]-[0025]; “In the videos indicated by the segment data groups, as the bit rate increases, the resolution and the frame rate of the video are assumed to increase.” Thus, the three different elements shown inside of element 20, namely A1-A3, can be seen as “a plurality of pieces of video data having different resolutions for at least one (i.e. a plurality of) bit rate(s),” as claimed. That is, A1 will have a high bit rate and a corresponding high resolution, A2 will have an intermediate bit rate and a corresponding intermediate resolution, and A3 will have a low bit rate and a corresponding low resolution); requesting, from a server apparatus that transmits video data to be streamed, transmission of video data having a combination of one bit rate, one resolution, and one frame rate from among the plurality of pieces of video data having different resolutions for at least one bit rate, the plurality of pieces of video data having different bit rates for at least one resolution, or the plurality of pieces of video data having the plurality of frame rates associated with the combination of one bit rate and one resolution (Fig. 5, element 107, para. [0046]); acquiring the video data from the server apparatus (Fig. 5, element 108, para. [0049]); and playing back the video based on the acquired video data (Fig. 5, element 110, para. [0050]), wherein terminal apparatus further implement a plurality of modes, and in a mode in which priority is given to an image quality (paras. [0062] and [0065]. “The bit rate determining unit 106 may select the highest bit rate from the range in a case where the importance is placed on the resolution of the video or may select the lowest bit rate from the range in a case where the importance is placed on the continuity of the video.”).
It could be argued that Fujii does not explicitly disclose the condition determining unit for a plurality of pieces of video data switch among higher different resolutions for the same one bit rate, higher different bit rates for the same one resolution, or higher different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the image quality without exceeding the communication speed. However, in analogous art, Shao discloses that “the adjustment of video encoder bit rate may be performed in a step by step fashion that allows video resolution to be maintained over different bit rates, and allows video resolution to be adjusted when congestion conditions indicate to accommodate an appropriate video encoder bit rate that avoids pauses, glitches, and other unwanted features (para. [0078]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the condition determining unit for a plurality of pieces of video data to switch among higher different bit rates for the same one resolution so as to maximize the image quality without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for well-known parameters that affect the quality of video content to be adjusted to obtain a desired output.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Jain et al. (Pub. No.: US 2018/0027238).
Regarding claim 8, Fujii discloses the information processing system according to Claim 1, but it could be argued that the combination does not explicitly disclose wherein the transmitting unit transmits video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. However, in analogous art, Jain discloses “a system 300 for adjusting the frame rate of transmitted video based on the level of motion in the video in accordance with disclosed embodiments (para. [0020]; see also figure 2, para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for the transmitting unit to transmit video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. This would have produced predictable and desirable results, in that it would result in a more efficient use of bandwidth (see Jain, para. [0004]).
Regarding claim 9, the combination of Fujii and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to the image quality of the video over a communication amount, the transmitting unit transmits video data in which a resolution is reduced with higher priority over the frame rate (Fujii, paras. [0062]-[0065]).
Regarding claim 10, the combination of Fujii and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to a communication amount over the image quality of the video, the transmitting unit transmits video data in which the frame rate is reduced with higher priority over a resolution (Fujii, paras. [0062]-[0065]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Shao et al. (Pub. No.: US 2018/0234978) and Jain et al. (Pub. No.: US 2018/0027238).
Regarding claim 8, the combination of Fujii and Shao discloses the information processing system according to Claim 1, but it could be argued that the combination does not explicitly disclose wherein the transmitting unit transmits video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. However, in analogous art, Jain discloses “a system 300 for adjusting the frame rate of transmitted video based on the level of motion in the video in accordance with disclosed embodiments (para. [0020]; see also figure 2, para. [0019]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii and Shao to allow for the transmitting unit to transmit video data having a frame rate that is based on information on an image quality of the specific video that is identified based on a motion shown in video contents to be played back in the video. This would have produced predictable and desirable results, in that it would result in a more efficient use of bandwidth (see Jain, para. [0004]).
Regarding claim 9, the combination of Fujii, Shao and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to the image quality of the video over a communication amount, the transmitting unit transmits video data in which a resolution is reduced with higher priority over the frame rate (Fujii, paras. [0062]-[0065]).
Regarding claim 10, the combination of Fujii, Shao and Jain discloses the information processing system according to Claim 8, and further discloses wherein, when priority is given to a communication amount over the image quality of the video, the transmitting unit transmits video data in which the frame rate is reduced with higher priority over a resolution (Fujii, paras. [0062]-[0065]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Oh et al. (Pub. No.: US 2020/0027202).
Regarding claim 14, Fujii discloses the information processing system of claim 1, but does not explicitly disclose wherein in response to the condition determining unit determines from the plurality of modes a mode in which priority is given to noise reduction, the condition determining unit for a plurality of pieces of video data switch among different resolutions for the same one bit rate, different bit rates for the same one resolution, or different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the noise reduction without exceeding the communication speed. However, in analogous art, Oh discloses techniques for reducing noise in video, wherein “[a]ccording to some embodiments, the motion-adaptive noise reduction pipeline including a spatial processing block and a temporal processing block in a GPU is improved by the introduction of one of, or any combination of: (a) determining alpha across multiple channels rather than individually for each channel, (b) including a non-linear penalty for SAD in the calculation of alpha, (c) determining alpha to maximize noise reduction, (d) restricting the amount of change in alpha per frame, and (e) enabling dynamic adapting of alpha in response to the environment (para. [0049]),” wherein “[s]ome embodiments may control blending of the current and previous frames in order to maximize noise reduction ((c) above) (para. [0053]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to allow for in response to the condition determining unit determining from the plurality of modes a mode in which priority is given to noise reduction, the condition determining unit for a plurality of pieces of video data to switch among different resolutions for the same one bit rate, different bit rates for the same one resolution, or different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the noise reduction without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for users to have more choices in terms of what to prioritize when selecting system configurations.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (Pub. No.: US 2017/0251275) in view of Shao et al. (Pub. No.: US 2018/0234978) and Oh et al. (Pub. No.: US 2020/0027202).
Regarding claim 14, the combination of Fujii and Shao discloses the information processing system of claim 1, but does not explicitly disclose wherein in response to the condition determining unit determines from the plurality of modes a mode in which priority is given to noise reduction, the condition determining unit for a plurality of pieces of video data switch among different resolutions for the same one bit rate, different bit rates for the same one resolution, or different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the noise reduction without exceeding the communication speed. However, in analogous art, Oh discloses techniques for reducing noise in video, wherein “[a]ccording to some embodiments, the motion-adaptive noise reduction pipeline including a spatial processing block and a temporal processing block in a GPU is improved by the introduction of one of, or any combination of: (a) determining alpha across multiple channels rather than individually for each channel, (b) including a non-linear penalty for SAD in the calculation of alpha, (c) determining alpha to maximize noise reduction, (d) restricting the amount of change in alpha per frame, and (e) enabling dynamic adapting of alpha in response to the environment (para. [0049]),” wherein “[s]ome embodiments may control blending of the current and previous frames in order to maximize noise reduction ((c) above) (para. [0053]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii and Shao to allow for in response to the condition determining unit determining from the plurality of modes a mode in which priority is given to noise reduction, the condition determining unit for a plurality of pieces of video data to switch among different resolutions for the same one bit rate, different bit rates for the same one resolution, or different frame rates associated with the same combination of one bit rate and one resolution so as to maximize the noise reduction without exceeding the communication speed. This would have produced predictable and desirable results, in that it would allow for users to have more choices in terms of what to prioritize when selecting system configurations.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 23, 2022, with respect to the 35 USC § 112 rejection of claims 1-11 and 13  have been fully considered and, in combination with the claim amendments, are persuasive.  The 35 USC § 112 rejection of claims 1-11 and 13 has been withdrawn. 
Applicant's arguments regarding the 35 USC § 103 rejection of claims 1-13 have been fully considered but they are not persuasive. Examiner did state in the interview that the proposed amendments appeared to overcome the prior art of record, pending further search and consideration. However, after said consideration, Examiner determined that there were, in fact, passages of the Fujii reference that read on the amended claim language. Thus, Examiner has modified the rejection to reflect that amended claim language, and maintains that Fujii discloses the invention as currently claimed. 
Further, in the interests of compact prosecution, Examiner has also included a redundant rejection of the claims in view of Shao.


Conclusion
Claims 1 and 3-14 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 17, 2022